Nichols, J.
This was an action brought by the appellee for personal injuries caused by the alleged negligence of the appellant, Public Utilities Company.
The appellee, at the time of his alleged injury, was in the employ of the appellant as a motorman on one of the cars of the appellant, and, while so engaged as such motorman, he claims to have been injured because of the defective condition of the brake appliances on the car which he was at the time operating.
Trial was had before a jury, which resulted in a verdict and judgment for the appellee. After motion for a new trial by appellant, which was overruled, this appeal is prosecuted. Appellant has filed its brief, from which it seems that substantial errors were committed by the trial court. The appellee has failed to file any brief, and has failed to appear at the oral argument at the time fixed by the court for the same. Appellee’s-default in filing his brief will *404be considered and taken as a confession of error. Eigelsbach v. Kanne (1915), 184 Ind. 62, 110 N. E. 549; Huddleston v. Huddleston (1916), 184 Ind. 168, 110 N. E. 980; Veit v. Windhorst (1915), 184 Ind. 351, 110 N. E. 666; Burroughs v. Burroughs (1913), 180 Ind. 380, 103 N. E. 1.
Judgment is reversed witb instructions to grant a new trial.